Exhibit 10.3

EMPLOYMENT AGREEMENT

BETWEEN

TEAM FINANCIAL, INC.

AND

SANDRA J. MOLL


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

Page No.

  1.

Term of Agreement and Definitions

 

1

  2.

Entire Agreement

 

2

  3.

Validity

 

2

  4.

Paragraphs and other headings

 

2

  5.

Successors

 

2

  6.

Designation of beneficiaries

 

2

  7.

Duties

 

3

  8.

Salary, Bonus, Benefits, Additional Compensation

 

3

  9.

Protection of Company’s Interests

 

5

10.

Termination by Company

 

5

11.

Termination by Executive

 

7

12.

Consequences of Breach

 

9

13.

Mitigation and Offset

 

10

14.

Tax “Gross-Up” Provision

 

10

15.

Remedies

 

10

16.

Binding Agreement

 

10

17.

Arbitration

 

10

18.

Amendment; Waiver

 

10

19.

Governing Law

 

11

20.

Notices

 

11

Signatures

 

11

 


--------------------------------------------------------------------------------


[g108701km02i001.jpg]

EMPLOYMENT AGREEMENT
BETWEEN
TEAM FINANCIAL, INC.
AND
SANDRA J. MOLL

 

 

This Agreement is made this 1st day of January, 2007, between Team Financial,
Inc. located in Paola, Kansas (“Company”) and Sandra J. Moll (“Executive”).

A.            Executive is employed as Executive Vice President Chief Operating
Officer, Executive Vice President Retail Sales, has rendered valuable services
to Company, and has acquired a background in and knowledge of Company’s
business.

B.            Company desires to continue the services of Executive and
Executive desires to continue to serve Company as Executive Vice President Chief
Operating Officer, Executive Vice President Retail Sales.

In consideration of the foregoing recitals and the agreements set forth herein,
Company and Executive agree as follows:

1.             Term of Agreement and Definitions:

1.0          Term of Agreement:  Company shall employ Executive and Executive
accepts such employment for a term beginning on the date of this Agreement and
ending the 31st day of December, 2007, subject to the terms and condition set
forth herein, unless earlier termination of the agreement shall occur in
accordance with the subsequent provisions set forth herein.

1.1          Automatic Extension of Agreement Term:  Not withstanding the
foregoing, if this Agreement shall not have been terminated in accordance with
the provisions herein on or by the 31st day of December, 2007; the term of this
Agreement shall be extended automatically without further action by either party
such that at every moment of time thereafter, the term shall be one year.

Provided, however, during such period of automatic extension of the term, this
Agreement may be terminated in accordance with the termination provisions of
this Agreement as set forth in Sections 10 and 11.

1.2          Definitions: The following definitions shall be used in the
interpretation of this Agreement.

1.2.1       Employment on an active full time basis means the Executive’s
professional services shall be substantially devoted to Company.  The Company
shall have the right to review any employment of Executive by any entity and
shall have the right to require Executive to abandon any unsuitable employment
as may be determined by Company or any activities competitive with Company. The
term “active full time” basis includes the requirement that Executive refrain
from any activities which interfere with Executive’s Company duties.

1.2.2       Year, Month, Week and Day, unless otherwise provided in this
agreement, the word “year” shall be construed to mean a calendar year of 365
days, the word “month” shall be construed to mean a calendar month, the word
“week” shall be construed to mean a calendar week of 7 days, and the word “day”
shall be construed to mean a period of 24 hours running from midnight to
midnight.

1.2.3       Annual Base Salary is the sum of money regularly paid by Company to
Executive each year of the term of this Agreement pursuant to provisions of
Section 8.0 of this Agreement.

1.2.4       Customary payroll practices are those policies and procedures
routinely followed by the Company concerning the time and method of payment of
compensation to its employees as may from time to time be

1


--------------------------------------------------------------------------------


adopted by the Company during course of this Agreement.

1.2.5       Company policies are those written policies adopted by the Company
and/or customary practices routinely followed by the Company which may from time
to time be adopted by the Company during the course of the Agreement.  The
parties acknowledge the Company may from time to time reasonably enact new
policies or alter existing policies.

1.2.6       Organization as used herein shall be broadly defined to include any
business, civic or community group or entity.

1.2.7       Willful Misconduct is any act performed with a designed purpose or
intent on the part of a person to do wrong.

1.2.8       Gross misappropriation of funds shall be any misappropriation of
company funds by any means which is intentional and not of an inconsequential
nature or amount.

1.2.9       Disability shall mean either (i) that the Executive is incapable of
engaging in any substantial gainful occupation by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of not less than twelve (12) months, or
(ii) that the Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a  continuous  period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three(3) months under
an accident and health plan covering employees of the company.

2.             Entire Agreement

2.0           With respect to the matters specified herein, this Agreement
contains the entire agreement between the parties and supersedes all prior oral
and written agreements, understandings and commitments between the parties. 
This Agreement shall not affect the provisions of any other compensation,
retirement or other benefit programs of Company to which Executive is a party or
of which Executive is a beneficiary.

3.             Validity

3.0           In the event that any provision of this Agreement is held to be
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of the Agreement.

4.             Paragraphs and other headings

4.0           Paragraphs and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

5.             Successors

5.0           The rights and duties of a party hereunder shall not be assignable
by that party; provided, however, that this Agreement shall be binding upon and
inure to the benefit of any successor of Company, and any such successor shall
be deemed substituted for Company under the terms of this Agreement.  The term
“successor” as used herein shall include any person, firm, corporation or other
business entity which at any time, by merger, purchase or otherwise, acquires
all or substantially all of the assets or business of Company.

6.             Designation of beneficiaries

6.0           If Executive should die during the term of this Agreement, all
such sums due to Executive hereunder shall be paid as designated by Executive on
the attached Beneficiary Designation Form.

6.1           The spouse of the Executive shall join in any designation of a
beneficiary other than the spouse.

2


--------------------------------------------------------------------------------


6.2           If Executive wholly fails to designate a beneficiary as provided
for in this paragraph, or if the Executive’s spouse at the time of death shall
not have joined in the designation of a beneficiary, then the sums due Executive
shall be paid to the estate.

7.             Duties

7.0           Company employs Executive upon an active full-time basis, as
Executive Vice President Chief Operating Officer, Executive Vice President
Retail Sales subject to the order and direction of the CEO of Company.

7.1           During the term of this Agreement Executive shall devote
substantially all of her time, attention, and best efforts to the business of
Company.  Executive shall perform such duties and shall exercise such power and
authority as delegated by the CEO from time to time provided that such duties
are commensurate with the position of Executive Vice President Chief Operating
Officer, Executive Vice President Retail Sales.  Executive may engage in other
non-business activities such as charitable, educational, religious and similar
types of activities so long as such activities do not prevent the performance of
Executive’s duties herein or conflict in any material way with the business of
Company.  Notwithstanding the above, Executive shall be permitted to serve as a
Director or Trustee of other organizations, in accordance with the policies of
Company.

7.2           The duties of  Executive shall be defined using a written job
definition, developed by the CEO.  The CEO shall consult with Executive in the
development of the written job definition.  Executive and said written job
definition shall be subject to any systematic evaluation system(s) that the
Company may from time to time employ.

7.3           Executive’s duties shall be performed principally at Company’s
headquarters located in Paola, Kansas.  During the term of the Agreement, it is
understood that Company expects to maintain its principal place of business in
Paola, Kansas.

8.             Salary, Bonus, Benefits, Additional Compensation

8.0          Annual Base Salary.

Executive shall receive an annual base salary of $148,240.00 payable according
to the customary payroll practices of Company and subject to all required
withholding taxes.  The CEO, with the approval of the Company’s Board of
Directors Compensation Committee, may increase this annual base salary upon
relevant circumstances.  Executive’s base salary will be reviewed at least
annually.  Any increase in annual base salary awarded by the CEO will constitute
a new annual base salary for the purpose of the Agreement.

8.1          Bonus.

8.1.1       Standard Company Bonuses.  Executive shall be eligible to receive,
in addition to salary, any contributions or sums specified as additional
compensation through any established plan or policy of Company which is
available to senior executives as compensation over and above established
salaries.

8.1.2       Annual Executive Bonus.  In addition, Executive shall be entitled to
receive a yearly annual bonus.  The amount of such bonus shall be based upon
criteria established by the CEO and approved by the Company’s Board of Directors
Compensation Committee, and may include either or both stock and cash. 
Provided, however, such bonus shall not exceed twenty percent (20%) of
Executive’s annual base salary in effect for the period for which the bonus is
granted.  During the term of this Agreement, the yearly annual bonus shall be
paid not later than January 31st of the calendar year following annual bonus
year.

8.2          Benefits.

8.2.0        Executive shall be entitled to receive all benefits generally made
available to executives of Company

3


--------------------------------------------------------------------------------


as may from time to time be in effect.

8.2.1        Executive shall be entitled to participate, during the term of the
Agreement, under the terms and conditions thereof, in any group life, medical,
dental or other health and welfare plans generally available to management
personnel of Company which may be in effect from time to time; provided that
nothing herein shall require the Company to establish or maintain such plans.

8.2.2        Executive Expenses. Executive shall be entitled to reimbursement
for business expenses.  Executive shall be expected to incur various business
expenses customarily incurred by persons holding like positions, including but
not limited to traveling, entertainment and similar expenses, all of which are
to be incurred by Executive for the benefit of Company.  Executive shall be
subject to Company’s policies regarding the reimbursement and non-reimbursement
of said expense.  Executive acknowledges that Company policies do not
necessarily provide for the reimbursement of all expenses.

8.2.3        Accounting.  Executive shall account to Company for any
reimbursement or payment of such expenses in such a manner as Company practices
may from time to time require.  Subject to Company’s policy regarding the
payment of reimbursable expenses, Company shall reimburse Executive for such
expenses from time to time, at Executive’s request.

8.2.4        Company shall indemnify and hold Executive harmless for any legal
fees and expenses incurred by Executive in the performance of duties as a result
of civil or criminal actions against them in accordance with the indemnification
provisions of the Articles of Incorporation and Bylaws of Company.

8.2.5        During (i) the term of this Agreement, (ii) the twelve month period
following the termination of this Agreement as a result of death, (iii) the
twelve (12) month period following the termination of this Agreement as a result
of disability, (iv) a one year period following termination of this Agreement by
Executive for material breach or good cause, and (v) a one year period following
a termination of this Agreement by Company without cause; Company shall pay to
Executive, or her estate if deceased, a sum as reimbursement for reasonable
out-of-pocket expenses incurred for third-party professional financial and tax
advice provided by a licensed professional of Executive’s choice.  Provided,
however, that in (i) above, the sum shall not exceed ten percent (10%) of
Executive’s annual base salary for that year; (ii) above, the sum shall not
exceed ten percent (10%) of Executive’s annual base salary for that year; (iii),
(iv) and (v) above, the sum shall not exceed ten percent (10%), each year, of
Executive’s annual base salary at the time of Executive’s disability or time of
termination.

8.2.6        Executive shall be provided with a personal automobile under
arrangements equivalent to those currently in effect with respect to other
Company executives and of equivalent size and features as presently driving.

8.3           Additional Compensation.

Executive shall be eligible to receive, in addition to her salary, any
contributions or sums specified for additional compensation through any
established plan or policy of Company which is available to senior executives as
compensation over and above established salaries, including but not limited to
stock options.

8.4           Tax Liability.

Any tax liability which these benefits create for Executive will be the sole
responsibility of Executive.

4


--------------------------------------------------------------------------------


9.             Protection of Company’s Interests and non competition agreement.

9.0           During the term of and for one (1) year after this Agreement
terminates in any manner provided for herein except for Sec. 11.4, Executive
shall not directly or indirectly solicit, contact or communicate with any
person, company or business that was a customer or prospective customer of the
Company for the purpose of distributing, marketing or selling any employee,
product or service or the equivalent of any product or service developed,
produced, distributed, marketed, or sold by the Company.  In addition Executive
will not solicit nor hire any employee of the company for a period of one (1)
years.   In consideration of the benefits provided for herein, for a period of
one (1) years after this Agreement terminates in any manner provided for herein,
Executive shall not engage in competition with the Company, in any location
and/or geographic area within a one-hundred (100) mile radius of any location of
the Company’s principal lending institutions and branches, by working for any
company or business as an agent, consultant, partner, employee, officer,
shareholder or independent contractor for the purpose of providing services as a
Chief Operating Officer, and or Executive of Retail Sales , or for the purpose
of soliciting, selling any product or service or the equivalent of any product
or service developed, produced, marketed or sold by the Company and/or not own
any interest in any business which competes with, any business of Company;
provided, however, that the provisions of this Section 9 shall not prohibit her
ownership of not more than five percent (5%) of voting stock of any publicly
held corporation.

9.1           Except for actions taken in the course of Executive’s employment
hereunder, at no time shall Executive divulge, furnish or make accessible to any
person any information of a confidential or proprietary nature obtained by
Executive while in the employ of Company.  Upon termination of Executive’s
employment by Company, Executive shall return to Company all such information
which exists in writing or other physical form and all copies thereof in
Executive’s possession or under Executive’s control.

9.2           Company, its successors and assigns, shall, in addition to
Executive’s services, be entitled to receive and own all of the results and
proceeds of said services (including, without limitation, literary material and
other intellectual property) produced or created during the term of Executive’s
employment hereunder.  Executive will, at the request of Company, execute such
assignments, certificates or other instruments as Company may from time to time
deem necessary or desirable to evidence, establish, maintain, protect, enforce
or defend its right or title to any such material.

10.          Termination by Company

10.0         Company shall have the right to terminate this Agreement under the
following circumstances:

(i)            Upon the death of Executive;

(ii)           Upon the disability of Executive;

(iii)          Upon material breach or good cause;

(iv)          Upon written notice by Company without cause; and

(v)                                 Upon written notice by Company, during the
period of automatic extension of the term, of Company’s intention to have this
Agreement expire in one year.

10.1         With respect to any termination by Company for disability as
defined above in 1.2.9, the specifics of the basis of termination shall be
communicated to Executive in writing at least thirty (30) days before the date
on which the termination is proposed to take effect.  Executive shall have until
the effective date of the notice to cure or remedy such disability and/or
correct the misconception of the disability.  If this Agreement is terminated
for disability, any questions as to the existence of the Total and Permanent
disability of Executive as to which Executive and Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Executive and Company.  If Executive and Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third physician who shall make such determination
in writing.  If there is disagreement by Executive and Company as to the
disability of Executive, the effective date of the termination will be extended
a reasonable time to allow for a determination by a physician, as described
above.  Any refusal by Executive to submit to a medical examination for the
purpose of certifying disability under this section shall be deemed to
constitute conclusive evidence of Executive’s disability.  If Executive is
disabled before her employment with Company

5


--------------------------------------------------------------------------------


is otherwise terminated, Company shall continue to pay the current annual base
salary for one (1) year to the Executive, or if the Executive is totally
incapacitated, to her appointed guardian, at the time she is determined to be
disabled.  Whenever compensation is payable to Executive hereunder, during a
time when they are disabled, pursuant to the terms of any insurance provided by
Company, the compensation payable to them hereunder shall be inclusive of any
such disability insurance and shall not be in addition thereto.  If this
agreement is terminated for disability Executive shall also be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination paid for by
the company for a period of one (1) year provided, further that, in no event
shall Executive be required to pay any premiums or other charges in an amount
greater than that which Executive would have paid in order to participate in
Company’s plans and policies.

(ii)           The group individual life insurance policies of Company then in
effect for Executive, provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

(iii)          All such Bonuses and Other Compensation as provided for in
Section 8 above, it being understood, however, that all such payments due, if
made pursuant to this clause shall be paid in cash within thirty (30) days of
the date of termination.  All stock options granted by Company to Executive
under any provision of Section 8 or granted by Company to Executive prior to the
date hereof will accelerate and become immediately exercisable regardless of
whether the stock option is vested or not;

(iv)          Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive’s dependents for  one year after the date of
termination or until the commencement of each equivalent benefit from
Executive’s new employer, but not to be provided longer than 6 months after the
date of termination.

10.2         For purposes of this Agreement, material breach and good cause
shall mean willful misconduct in following the legitimate directions of the CEO;
commission of a significant act of dishonesty, deceit or breach of fiduciary
duty in the performance of Executive’s duties; gross misappropriation of Company
funds or property; habitual drunkenness; excessive absenteeism not related to
illness, sick leave or vacations.  Provided, however, Executive shall be
entitled to notice of any acts which the CEO considers to be misconduct or
excessive absenteeism as described in this paragraph.  Such notice shall include
the specifics of the basis for possible termination and shall be communicated to
Executive in writing at least thirty (30) days prior to any such intended
termination.  Prior to any such termination, if requested before the effective
date of the intended termination, Executive shall be given a reasonable period
of time in which to show that Executive has corrected any specified
deficiencies.  Upon the cure or remedy of such deficiencies, the Company shall
rescind its notice of termination.  If there is any question about the effective
correction of the deficiencies, a decision will be sought from a lawyer agreed
to by Company and Executive.  If the Company and Executive cannot agree on a
lawyer, each will pick a lawyer who will together pick a lawyer who will render
a decision. If this agreement is terminated for material breach or good cause,
Executive shall be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation is not possible under the
general terms and conditions of such plans or under such policies, Company
shall, in lieu of the foregoing, arrange to have issued for the benefit of
Executive and Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive be required to pay
any premiums or other charges in an amount greater than that which Executive
would have paid in order to participate in Company’s plans and policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive’s

6


--------------------------------------------------------------------------------


dependents for a period of six (6) months after the date of termination or until
the commencement of each equivalent benefit from Executive’s new employer, but
not to be provided longer than six (6) months.

10.3         Company shall be entitled to terminate this Agreement without cause
upon ninety (90) days written notice to Executive.  If Company shall so
terminate this Agreement, Executive shall be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation is not possible under the
general terms and conditions of such plans or under such policies, Company
shall, in lieu of the foregoing, arrange to have issued for the benefit of
Executive and Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive be required to pay
any premiums or other charges in an amount greater than that which Executive
would have paid in order to participate in Company’s plans and policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive’s dependents for  one year after the date of
termination or until the commencement of each equivalent benefit from
Executive’s new employer, but not to be provided longer than 6 months after the
date of termination.

(iii)          A cash payment equal to the present value (based on a discount
rate of 5%) of Executive’s annual base salary hereunder for the remainder of the
term of the Agreement, or for one (1) year, which ever is longer, payable within
thirty (30) days of the date of such termination;

(iv)          All such Bonuses and Other Compensation as provided for in Section
8 above, it being understood, however, that all such payments due, if made
pursuant to this clause shall be paid in cash within thirty (30) days of the
date of termination.  All stock options granted by Company to Executive under
any provision of Section 8 or granted by Company to Executive prior to the date
hereof will accelerate and become immediately exercisable regardless of whether
the stock option is vested or not;

(v)           A sum as reimbursement for reasonable out-of-pocket expenses
incurred for third-party professional financial and tax advice provided by a
licensed professional of Executive’s choice for a period of six (6) months after
the date of termination, sum not to exceed, ten percent (10%) of Executive’s
annual base salary, as provided in Section 8;

(vi)          Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

10.4         Company shall be entitled to terminate this Agreement during the
period of automatic extension of the term as set forth in Section 1.1, by giving
written notice to Executive of the Company’s intention to have the term of this
Agreement expire one year from the date of such notification.  If Company shall
so terminate this agreement, Executive shall be entitled only to those benefits
provided under existing law.

10.5         Company may purchase life insurance to cover all or any part of its
obligations contained in this paragraph and Executive agrees to take a physical
examination to facilitate the placement of such insurance.  In the event that
Executive is uninsurable, Company may elect to disperse the funds due in equal
monthly payments over the remaining period of the year due, or if less than six
(6) months, over a period of twelve (12) consecutive months.

11.          Termination by Executive

11.0         Executive shall have the right to terminate this Agreement under
the following circumstances:

(i)            Upon material breach or good cause;

(ii)           Upon written notice to the CEO without cause; and

(iii)          Company is sold as set forth in paragraph 11.4 below.

11.1         For purposes of this Agreement, a material breach by Company of the
terms of this Agreement shall

7


--------------------------------------------------------------------------------


entitle Executive, upon written notice to the Company, to terminate her services
under this Agreement effective thirty (30) days from and after receipt of such
notice by Company.  Such notice shall include a specific description of such
breach and Company shall have until the effective date of the notice to cure or
remedy such breach.  Upon the cure or remedy of such breach, Executive shall
rescind Executive’s notice of termination.  For purposes of this Agreement, a
termination for good cause by Executive shall be based upon the following action
by the Company:  a failure, without good cause to continue Executive as
Executive  Vice President Chief Operating Officer, Executive Vice President
Retail Sales; failure, without good cause to continue to vest Executive with the
power and authority of Executive Vice President Chief Operating Officer,
Executive Vice President Retail Sales; the loss, without good cause or
Executive’s consent,  of any significant duties or responsibilities attending
such offices.  Provided, however, Executive’s title, duties and responsibilities
shall be deemed to be altered with good cause by the CEO if Company is (or
substantially all of its assets are) sold to or combined with another entity and
Executive shall thereafter continue to have the same significant duties and
responsibilities with respect to Company’s continuing business and with a like
Agreement for a term no less than that of this Agreement.  Upon the occurrence
of any happening which would authorize Executive to terminate Executive’s
employment for good cause, Executive shall notify CEO in writing within sixty
(60) days following such occurrence or Executive shall be deemed to have waived
her right to terminate this Agreement for such occurrence.  The CEO shall have
until the effective date of the notice to cure or remedy such good cause
occurrence.  Upon the cure or remedy of such good cause occurrence, Executive
shall rescind Executive’s notice of termination.  Upon termination of employment
by Executive for material breach or good cause, Executive shall be entitled to:

(i)            All company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation is not possible under the
general terms and conditions of such plans or under such policies, Company
shall, in lieu of the foregoing, arrange to have issued for the benefit of
Executive and Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive be required to pay
any premiums or other charges in an amount greater than that which Executive
would have paid in order to participate in Company’s plans and policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and Executive’s dependents for a period of
one year after the date of termination or until the commencement of each
equivalent benefit from Executive’s new employer, but not to be provided longer
than 6 months after the date of termination.

(iii)          A cash payment equal to the present value (based on a discount
rate 5%) of Executive’s base salary hereunder for the remainder of the term of
the Agreement, or for one (1) year, which ever is longer, payable within thirty
(30) days of the date of such termination;

(iv)          All such Bonuses and Other Compensation as provided for in Section
8 above, it being understood, however, that all such payments due, if made
pursuant to this clause shall be paid in cash within thirty (30) days of the
date of termination.  All stock options granted by Company to Executive under
any provision of Section 8 or granted by Company to Executive prior to the date
hereof will accelerate and become immediately exercisable regardless of whether
the stock option is vested or not;

(v)           A sum as reimbursement for reasonable out-of-pocket expenses
incurred for third-party professional financial and tax advice provided by a
licensed professional of Executive’s choice for a period of six (6) months after
date of termination, sum not to exceed, ten  percent (10%) of Executive’s annual
base salary, as provided in Section 8;

(vi)          Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

11.2         Company may purchase life insurance to cover all or any part of its
obligations contained in this paragraph and Executive agrees to take a physical
examination to facilitate the placement of such insurance.  In the event that
Executive is uninsurable, Company may elect to disperse the funds due in equal
monthly payments over the remaining period of the year due, or if less than six
(6) months, over a period of twelve (12)

8


--------------------------------------------------------------------------------


consecutive months.

11.3         Executive shall be entitled to terminate this Agreement without
cause upon ninety (90) days written notice to Company.  If Executive shall so
terminate this Agreement, Executive shall be entitled only to those benefits
provided under existing law.

11.4         If Company is (or substantially all of its assets are) sold to or
combined with another entity, Executive shall have the exclusive right and
option to approve any resulting salary, benefits, title, duties and/or
responsibilities of Executive if the entity offers Executive continuing
employment with the entity or in the alternative Executive shall be entitled to
terminate this Agreement for good cause and shall have all of the entitlements
set forth in Section 11.1 (i) through (ix) except the entitlement provided for
in (iv) which shall be void in these circumstances and the following shall be
substituted therefore; “(iv) cash payment equal to the present value (based upon
a discount rate of 5%) of Executives base after-tax salary hereunder for the
remainder of the term of this Agreement, or for one (1) year, which ever is
longer, payable within thirty days of the date of such termination.”

Executive shall also be entitled to:

(i)            All Company insured and self insured medical and dental plans in
which Executive was participating immediately prior to termination; and

(ii)           The group individual life insurance and disability insurance
policies of Company then in effect for Executive; provided, however, that if
Company so elects, or such continued participation is not possible under the
general terms and conditions of such plans or under such policies, Company
shall, in lieu of the foregoing, arrange to have issued for the benefit of
Executive and Executive’s dependents equivalent benefits (on an after-tax
basis); provided, further that, in no event shall Executive be required to pay
any premiums or other charges in an amount greater than that which Executive
would have paid in order to participate in Company’s plans and policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive’s dependents for a period of one (1) year
after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than one
(1) year after the date of termination.

(iii)          All such Bonuses and Other Compensation as provided for in
Section 8 above, it being understood, however, that all such payments due, if
made pursuant to this clause shall be paid in cash within thirty (30) days of
the date of termination.  All stock options granted by Company to Executive
under any provision of Section 8 or granted by Company to Executive prior to the
date hereof will accelerate and become immediately exercisable regardless of
whether the stock option is vested or not;

(iv)          A sum as reimbursement for reasonable out-of-pocket expenses
incurred for third-party professional financial and tax advice provided by a
licensed professional of Executive’s choice for a period of one (1) year after
the date of termination, sum not to exceed, ten percent (10%) of Executive’s
annual base salary, as provided in Section 8;

(v)           Company shall transfer to Executive title of the personal car,
furnished Executive by Company, in use at the time of the termination.

12.          Consequences of Breach

12.0         If this Agreement is terminated pursuant to Section 11.1 hereof, or
if Company shall terminate Executive’s employment under this Agreement in any
other way that is a breach of this Agreement by Company, the following shall
apply:

(i)            The parties believe that because of the limitations of Section 11
the payments to Executive do not constitute “Excess Parachute Payments” under
Section 280G of the Internal Revenue Code of 1954, as amended (the “Code”). 
Notwithstanding such belief, if any benefit under the preceding paragraph is
determined to be an “Excess Parachute Payment” Company shall pay Executive an
additional amount (“Tax Payment”) such that (x) the excess of all Excess
Parachute Payments (including payments under this sentence) over the sum of
excise tax thereon under Section 4999 of the

9


--------------------------------------------------------------------------------


Code and income tax thereon under Subtitle A of the Code and under applicable
state law is equal to (y) the excess of all Excess Parachute Payments (excluding
payments under this sentence) over income tax thereon under Subtitle A of the
Code and under applicable state law.

13.          Tax “Gross-Up” Provision

13.0         If any payment due Executive under this Agreement results in
Executive’s liability for an excise tax (“parachute tax”) under Section 49 of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company will pay
to Executive, after deducting any Federal, state or local income tax imposed on
the payment, an amount sufficient to fully satisfy the “parachute tax”
liability.  Such payment shall be made to Executive no later than thirty (30)
days prior to the due date of the “parachute tax”.

14.          Mitigation and Offset

14.0         Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking employment or otherwise, nor
to offset the amount of any payment provided for in this Agreement by amounts
earned as a result of Executive’s employment or self-employment during the
period she is entitled to such payment.

15.          Remedies

15.0         Company recognizes that because of Executive’s special talents,
stature and opportunities in the financial services industry, in the event of
termination by Company hereunder (except under Section 10.0), or in the event of
termination by Executive under Section 11, before the end of the agreed term,
Company acknowledges and agrees that the provisions of this Agreement regarding
further payments of base salary, bonuses and the exerciseability of stock
options constitute fair and reasonable provisions for the consequences of such
termination, do not constitute a penalty, and such payments and benefits shall
not be limited or reduced by amounts Executive might earn or be able to earn
from any other employment or ventures during the remainder of the agreed term of
this Agreement.

16.          Binding Agreement

16.0         This Agreement shall be binding upon and inure to the benefit of
Executive, her heirs, distributes and assigns and company, its successors and
assigns.  Executive may not, without the express written permission of the
Company, assign or pledge any rights or obligations hereunder to any person,
firm or corporation.

17.          Arbitration

17.0         Company and Executive agree that any dispute or claim concerning
this Agreement, or the terms and conditions of employment under this Agreement,
shall be settled by arbitration.  The arbitration proceedings will be conducted
under the Commercial Arbitration Rules of the American Arbitration Association
in effect at the time a demand for arbitration under the Rules is made.  The
decision of the arbitrators, including determination of the amount of any
damages suffered, will be exclusive, final and binding on Company and Executive,
her heirs, executors, administrators, successors and assigns.  Each party will
bear that party’s own expenses in the arbitration proceedings for arbitrators’
fees and attorney fees, for that party’s witnesses, and other expenses of
presenting the case.  Other arbitration costs, including administrative fees and
fees for records or transcripts, will be borne equally by Company and Executive.

18.          Amendment; Waiver

18.0         This instrument contains the entire agreement of the parties with
respect to the employment of Executive by Company and supersedes any prior
Agreement between Company and Executive (it being understood, however, that this
agreement shall not affect any stock options granted to Executive prior to the
date hereof).  No amendment or modification of this Agreement shall be valid
unless evidenced by a written instrument executed by the parties hereto.  No
waiver by either party of any breach by the other party of any

10


--------------------------------------------------------------------------------


provision or condition of this Agreement shall be deemed a waiver of any similar
or dissimilar provision or condition at the same or any prior or subsequent
time.

19.          Governing Law

19.0         This Agreement shall be governed by and construed in accordance
with the laws of the State of Kansas.

20.          Notices

20.0         All notices which a party is required or may desire to give to the
other party under or in connection with this Agreement shall be given in writing
by addressing the same to the other party as follows:

If to Executive, to:

Sandra J. Moll
28080 West 303rd
Paola, Kansas 66071

If to Company, to:

Team Financial, Inc.
CEO
8 West Peoria,, P.O. Box 369
Paola, Kansas 66071

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

IN WITNESS THEREOF, the parties have executed this agreement this 2nd day of
March, 2007 effective as of the day and year first above written.

TEAM FINANCIAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Weatherbie

 

 

Robert J. Weatherbie

 

 

CEO

 

 

 

 

 

 

 

 

 

 

SANDRA J. MOLL

 

 

 

 

 

 

 

 

By:

/s/ Carolyn Sue Jacobs

 

 

 

 

 

Executive

 

 

11


--------------------------------------------------------------------------------